Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending and examined below.

Priority
Priority document JP 2016-232202 has been received. The file date of 11/30/2016 is considered the priority date of the instant application.
Priority document JP 2016-010071 has not been received, nor was it available on the European Union web site, espacenet.com. The priority filing date of 1/21/2016 has not been used as a priority date in the non-final rejection of the instant application. The priority date will be considered when a certified copy of the referenced foreign application is received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 
Claim Rejections Interpretation
The examiner will interpret claim 4, lines 5-6 to read as follows: “the first holding member and the second holding member hold a stacking object in which the heat conductive component and the …”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminga et al. (JP 2016/023625).
Regarding claim 1, Kaminga thermoelectric power generator comprising: 
a pipe (110) in which a first fluid flows (cooling water introduction unit 110 has a cylindrical, pipe, see paragraphs [0034]-[0035], [0080]); 
a power generation module including a thermoelectric conversion element (130); 
a holding member (pipe 120 connected to shell 140) that holds the power generation module (130) and the pipe (110) in a heat transferable state (shown in figs. 1, 3 and 7), the holding member (120) being in direct or indirect contact with a one side part of the power generation module (i.e. in contact with the hot side of the power generation module by connecting as shown in figs. 1-3), such that heat of a second fluid (exhaust transferring through pipe with surface 120) that is higher in temperature than the first fluid (cooling liquid) transfers to the one side part of the power generation module (through 120), the pipe being in direct or indirect contact with the other side part of the power generation module (shown in figs. 1-3 and 7-9), (see paragraph [0034]-[0047] and [0080]-[0082]); and 
a heat conductive component (heat conductive members) that is thermally conductive to define a heat transfer course between the holding member (120) and the pipe (110), through 
As Kaminga discloses choosing from a finite number of identified, predictable solutions i.e., location of the heat conductive component, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding claim 4, Kaminga discloses a thermoelectric power generator according to claim 1, 
wherein the holding member includes a first holding member (120) and a second holding member (140), and 
the first holding member and the second holding member holds a stacking object in which the heat conductive component (131) and the power generation module (130) arranged in the flowing direction of the second fluid at one side of the pipe the pipe, and the heat conductive component and the power generation module arranged in the flowing direction of the second fluid at the other side of the pipe are stacked with each other (see figs. 3 and 7, paragraphs [0034]-[0049] and [0080]-[0082]).

Regarding claim 11, Kaminga discloses a thermoelectric power generator according to claim 1, but does not disclose wherein the heat conductive component and the pipe are integrally formed with each other as one component.
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP § 2144.04.


Regarding claim 2, Kaminga discloses a thermoelectric power generator comprising: 
a pipe (110) in which a first fluid flows (cooling water introduction unit 110 has a cylindrical, pipe, see paragraphs [0034]-[0035], [0080]); 
a plurality of power generation modules including a thermoelectric conversion element (130); 
a holding member (pipe 120 connected to shell 140) that holds the power generation modules (130) and the pipe (110) in a heat transferable state (shown in figs. 1, 3 and 7), the holding member (120) being in direct or indirect contact with a one side part of the power generation module (i.e. in contact with the hot side of the power generation module by connecting as shown in figs. 1-3), such that heat of a second fluid (exhaust transferring through pipe with surface 120) that is higher in temperature than the first fluid (cooling liquid) transfers to the one side part of the power generation module (through 120), the pipe being in direct or indirect contact with the other side part of the power generation module (shown in figs. 1-3 and 7-9), (see paragraph [0034]-[0047] and [0080]-[0082]); and 
a heat conductive component (heat conductive members) that is thermally conductive to define a heat transfer course between the holding member (120) and the pipe (110), through 
As Kaminga discloses choosing from a finite number of identified, predictable solutions i.e., location of the heat conductive component, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding claim 3, Kaminga discloses a thermoelectric power generator according to claim 2, wherein the heat conductive component is interposed between the holding member and the pipe at all of locations between the power generation modules arranged in the flowing direction of the second fluid (see paragraphs [0035-[0041], shown in fig. 3).


Claims 5, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminga as applied to claim 1 above, and further in view of Oesterle et al. (US 2011/0265465).
Regarding claim 5, Kaminga discloses a thermoelectric power generator according to claim 1, but does not disclose wherein the holding member has a covering material having a thermal conductivity that is higher than that of a base material of the holding member (120), the covering material covering a surface of the base material in direct or indirect contact with the one side part of the power generation module (130) and a surface of the base material in direct or indirect contact with the heat conductive component (131).

Oesterle does not specifically disclose having a thermal conductivity that is higher than that of a base material of the holding member (i.e. higher than tubular body 2), but does disclose the material, as a coating (component part on outside of tubular body 2) or separate component, should have a “material with comparatively high heat conductivity is suitable” (see paragraph [0042]). The thermal conductivity, specifically in relation to the base material, is a result effective variable.
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.
Further, discloses a heat conductive layer between the tubular body (2) and the contact body (3) improves the heat transfer between tubular body and contact body.

The examiner notes that as modified, when a heat layer is between holding member (120) and pipe (130) respectively, and the thermoelectric module, the heat conductive layer is between a surface of the base material in direct or indirect contact with the heat conductive component (131) and power generation module (130).

Regarding claim 6, modified Kaminga discloses a thermoelectric power generator according to claim 5, wherein the holding member is made of a cladding material having the base material and a high conductivity material, wherein a thermal conductivity of the high conductivity material is higher than that of the base material, and the high conductivity material is joined to the surface of the base material in direct or indirect contact with the one side part of the power generation module and the heat conductive component (see discussion of claim 5, and Oesterle paragraphs [0029], [0035]-[0040]).

Regarding claims 8 and 10, modified Kaminga discloses a thermoelectric power generator according to claim 1, wherein the heat conductive component is in contact with the holding member and the pipe through a graphite sheet (19) (see Oesterle paragraph [0040]-[0042], see discussion of claim 5).


The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, wherein the result is predictable. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the accumulative limitations of claim 7 and all intervening claims. Specifically, the prior art does discloses a high thermal conductivity material between the holding member and pipe, but does not disclose where that coating is absent at a position corresponding to between the thermoelectric conversion element and the heat conductive component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721